Robert Earl Warrick Jr. v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00158-CR

     ROBERT EARL WARRICK, JR.,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 177th District Court
Harris County, Texas
Trial Court # 911,447
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Robert Earl Warrick, Jr. was convicted of indecency with a child and sentenced
to ten years in prison.  Appellant’s counsel filed an Anders brief.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  We will affirm.
      The brief thoroughly reviews the (1) indictment and statutes under which Appellant was
charged, (2) the waiver of a trial by jury, (3) the sufficiency of the admonishments, (4) the
sufficiency of the evidence to support the conviction, and (5) the punishment assessed.  In the
brief, counsel states that he “has diligently reviewed the record in this case” and that he is
unable to find any error which he, in good faith, can urge as warranting a reversal of the
judgment.  See id. at 744.  The State filed a waiver of its right to file a brief.
      We have conducted an independent review of the record to discover whether there are
arguable grounds for appeal.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).  We determine that there are none.  The indictment and motion to revoke invoked the
district court’s jurisdiction, and that court assessed punishment within the range of punishment
for the offense based on Appellant’s plea bargain.
      Accordingly, we affirm the judgment.  Counsel must advise Appellant of our decision and
of his right to file a petition for discretionary review.  See Sowels v. State, 45 S.W.3d 690,
694 (Tex. App.—Waco 2001, no pet.).
 
                                                                   BILL VANCE
                                                                   Justice


Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
      (Chief Justice Gray dissenting)
Affirmed
Opinion delivered and filed July 28, 2004
Publish
[CR25]